Exhibit 10.23
 
BUSINESS COOPERATION AGREEMENT
BETWEEN
ARISTA POWER, INC. AND GEMX TECHNOLOGIES, LLC


This Business Cooperation Agreement (the “Agreement”), effective April 20, 2012,
is entered into by and between Arista Power, Inc. (“Arista Power”) and GEMx
Technologies, LLC (“GE Energy Storage”).  Arista Power and GE Energy Storage are
hereinafter individually or collectively referred to as the “Party” or the
“Parties.”
 
INTRODUCTION:
 
A.  
GE Energy Storage has experience in, among other things, power management and
the development, manufacture, management and deployment of sodium-metal halide
batteries;

 
B.  
Arista Power has experience in the power management, energy storage, wind
turbine and solar PV industries; and

 
C.  
The Parties have specific areas that they would like to agree to take certain
actions with respect to certain areas of cooperation (“Areas of Cooperation”).

 
NOW, THEREFORE, in consideration of the covenants herein the Parties hereby
agree as follows:
 
1.  
The Parties have identified the Areas of Cooperation as listed and described in
Annex 1 attached hereto.  This Agreement reflects the Parties’ intent to create
a legal binding agreement between the Parties regarding the identified Areas of
Cooperation as specified in Annex 1.

 
2.  
This Agreement is not intended nor shall be construed as an agreement to form a
joint venture, partnership, agency or any other similar business
relationship.  Any such agreement will require a formal written agreement
setting forth all relevant terms.  Neither Party shall have authority to bind
the other Party without prior written agreement of such other Party.

 
3.  
It is understood and agreed that this Agreement will in no way interfere with or
prohibit the Parties from engaging in their normal business activities.  Except
as specified in Annex 1, each Party shall be entitled to act independently or
jointly with third parties regarding the Areas of Cooperation.
 
Each Party is aware that the other Party may already have, or in the future will
have, business agreements with other companies that might concern the Areas of
Cooperation.

 
4.  
The obligations of the Parties in respect of confidential and/or proprietary
information, including the terms of this Agreement, shall be according to the
terms and conditions of the Mutual Non-disclosure Agreement attached hereto as
Annex 2.

 
5.  
The term of this Agreement shall commence on the date hereof and shall continue
for a period of two (2) years.  Either Party may terminate this Agreement during
the term by providing thirty days prior written notice to the other
Party.  Either Party may immediately terminate this Agreement during the term if
the other Party is in material breach of the terms of this Agreement or if such
Party deems such termination to be in the best interests of such Party’s
business.

 
 
1

--------------------------------------------------------------------------------

 
 
6.  
The confidentiality provision as described in Article 4 hereof shall survive the
termination or expiration of this Agreement.

 
7.  
No changes, modifications, or amendments to this Agreement shall be binding
unless in writing and signed by authorized representatives of the Parties.

 
8.  
All notices, requests, demands, waivers and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, by facsimile
transmission, by overnight delivery or mailed (certified or registered mail):

 

 
If to Arista Power, to:
Arista Power, Inc.
1999 Mt. Read Boulevard    
If to GE Energy Storage, to:
GE Energy Storage
1 River Road, B2
       
Rochester, NY   14615
Attention:  Chief Executive Officer
Fax No.:  (585) 243-4142
Schenectady, NY 12822
Attention:  Sander Jacobs

 
 
or to such other person or address as any Party shall specify by notice in
writing to the other Party.  All such notices, requests, demands, waivers and
communications shall be deemed to have been received on the date on which hand
delivered, upon confirmation of the facsimile transmission by the sender, upon
confirmation of delivery by the overnight carrier, or on the third business day
following the date on which so mailed.

 
9.  
This Agreement and the documents referred to in this Agreement constitute the
entire agreement and supersede any agreements between the Parties relating to
the subject matter of this Agreement.  All Annexes referred to in the Agreement
shall be attached hereto and made a part hereof for all purposes.  In the event
of any conflict between this Agreement and the Annexes hereto, the terms of this
Agreement shall prevail.

 
10.  
If, for any reason whatsoever, any provision of this Agreement is held to be
illegal, invalid or unenforceable in whole or in part in any relevant
jurisdiction, the legality, validity and enforceability of the other provisions
shall not be affected in any way or impaired thereby.  In such case the Parties
shall endeavor to agree on provisions which come as close as possible to the
intent of the invalid provision.

 
11.  
Subject to the Mutual Non-disclosure Agreement attached hereto as Annex 2,
neither party shall have any liability to the other party for any error, act or
omission in connection with the marketing activities to be undertaken pursuant
to this Agreement unless any such error, act or omission derives from willful
misconduct or gross negligence.

 
12.  
A party may not assign, transfer or create any trust in respect of, or purport
to assign, transfer or create any trust in respect of, a right or obligation
under this Agreement without having first obtained the other Party’s written
consent, which may not be unreasonably withheld or delayed.

 
13.  
This Agreement shall be interpreted, construed and governed by the substantive
law of State of New York.

 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 


ARISTA POWER, INC.




By:     _____________________________________
Name:  William A. Schmitz
Title:    Chief Executive Officer




GEMX TECHNOLOGIES, LLC




By:     _____________________________________
Name:
Title:


 
3

--------------------------------------------------------------------------------